Citation Nr: 1730955	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia, to include the residuals of a right ankle disability. 


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, among other things, denied service connection for fibromyalgia.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in April 2015 and August 2016 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in her May 2011 statement that she received care at the VA in Columbia, South Carolina, shortly after an in-service ankle injury.  The service treatment records reflect that the Veteran was treated in Fort Dix, New Jersey, at the time of her ankle injury; thus, it is clear that the Veteran was not referring to this treatment.  Moreover, it is not clear whether the Veteran was referring to treatment she received in service or after service.  Records from the Columbia VA Medical Center have not been associated with the record and there is no indication that the RO attempted to obtain them.  In Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), the Federal Circuit held that VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance").  As the Veteran has raised the possibility that there are records of VA treatment that have not yet been associated with the claims file, a remand is required to attempt to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain VA treatment records from the Columbia, South Carolina VA Medical Center, as well as any updated treatment records from the Hampton VA Medical Center.

If any records sought are unavailable, the reason for their unavailability must be noted in the record, and action should be taken in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




